DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The term “first camera assembly” in claim 1 and the term “first video camera” in claims 11 and 14 do not appear in the specification.
For compact prosecution purposes and regarding the first of these terms the examiner notes that the related term a “camera assembly” is contained within the specification and would have proper antecedence (see, e.g. [0015] of the specification - citing PGPUB US 20210052161 A1; hereafter merely the specification) and therefore this issue may be readily resolved by amending the claims to recite that related term.
For compact prosecution purposes and regarding the latter of these the examiner notes that the specification does not even contain the term “video camera” and only point at which the applicant refers to a related term in their specification is to iterate that “video camera technology” at large of the sort fully capable of the preferred imaging rate (i.e. >= 24 fps) was commercially available prior to the date of invention (see, e.g. [0026] of the specification) which does not recite a video camera per se, nor does it ascribe the units commercially available at the time the other claimed functions of the structure and therefore does not appear to provide proper antecedence. As such the examiner recommends reciting a “camera assembly” instead of a “first video camera” for these claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “first camera assembly” and the “control system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the “first camera assembly” the examiner notes that the term does not appear in the specification, but that a similar term “camera assembly” does appear in the specification and is implicitly defined, at least by way of example, in section [0015] and [0021] which iterate that the assembly includes one or more image sensors and may include further optics without limitation, which is to say that it is a “camera” as ordinarily understood under the broadest reasonable interpretation thereof since a camera is itself defined by its one or more sensors and related optics.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 is objected to because of the following informalities:  in line 4 the claim recites “for insertion to the body”; however, this is presumed to be a miss-drafting where “to” should be replaced with ---into---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, the claim does not positively recite the structure of the display, e.g. note lines 10-12 merely iterates a “control system configured to operate … an associated display screen”, such that this limitation resides in a clause and is not interpreted as a structure of the invention; however, the claims also place limitations on the function of the display in lines 33-40 and for example in dependent claims 2-3. As such it is  confusing and unclear whether or not the display is a portion of the invention. A clarifying amendment to remove limitations on the function of the display or, alternatively and mutually exclusively, a clarifying amendment to recite that the invention comprises the display should be made. Claims 11 and 14 are also similarly affected as while these claims are methods and not apparatuses they do not have a step of providing a display and yet they recite limitations on how the control system will provide a display and in dependents 12-13 and 15-16 recite further particulars about the display. For examination purposes it will be presumed at the current juncture that either interpretation is correct.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 11 and 14 recites the broad recitation “placing a narrow spectrum excitation light in position to illuminate the target tissue, wherein said narrow spectrum excitation light source has a wavelength which will induce fluorescence in a fluorescing agents corresponding to the fluorescence-inducing agents” and then “operating … the narrow spectrum excitation light to illuminate the target tissue”, and yet the claim also recites “operating the first video camera … to obtain video images … of the target tissue under blue light” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not 
Claims 2-10, 12-13, and 15-6 are each similarly affected by one or more of the foregoing issues, at least by virtue of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130041267 A1 by Ntziachristos et al. (hereafter Ntziachristos).

Regarding claim 1, Ntziachristos teaches: 1. An imaging system for use in fluorescence-guided surgery (see Ntziachristos’s Abstract which establishes that this is an imaging apparatus and [0002]-[0004] and [0011] which establishes that the background purpose for/field of the invention is its use in guiding surgical (i.e. interventional) procedures), said imaging system comprising:
a first camera assembly operable to obtain video images (see Ntziachristos’s Fig. 1 detector device 20 where notably any image sensor would inherently be fully capable of the claimed functions; however and for compact prosecution purposes, the examiner notes that Ntziachristos’s [0027] iterates that this is controlled to obtain/enacts the methodology of obtaining a video sequence of images. Furthermore and for compact prosecution purposes the examiner notes that while any camera appears to read on the claimed means (assembly), but for compact prosecution purposes it is noted that plural imaging elements including 21-22 and plural optics such as 31-35 can also be a part of assembly 20 as depicted in Fig. 1 and described in [0053]);
a broad spectrum light source configured to illuminate a target tissue within the body of a patient; a narrow spectrum excitation light source configured to illuminate the target tissue with narrow spectrum light suitable for causing fluorescence in a fluorescence agent (regarding both of these together see Ntziachristos’s Fig. 1 parts 11.1 and 11.2 which would be fully capable of the claimed function; however and for compact prosecution purposes the examiner also notes that this is described in [0051]);
(see Ntziachristos’s Fig. 1 noting that at least parts 40-50 in light of [0026] and [0043]-[0044] are involved in processor-based control and image processing, which iterates that this is the same sort of structure performing the same functions, and note also that 51 associated with the device(s) as depicted in Fig. 1);
wherein the control system is configured to alternatingly (1) operate the broad spectrum light source to illuminate the target tissue with broad spectrum light and obtain one or more video images of the target tissue from the first camera while the target tissue is illuminated with broad spectrum light and (2) operate the narrow spectrum excitation light source to illuminate the target tissue with narrow spectrum excitation light and obtain one or more video images of the target tissue and any diseased tissue from the first camera while the target tissue is illuminated with narrow spectrum excitation light, and wherein the control system accomplishes said steps of alternatingly illuminating and obtaining images at a frame rate sufficient to create displayed video images of both(1) the target tissue and any diseased tissue from the first camera while the target tissue is illuminated with broad spectrum light; (2) the target tissue and any diseased tissue from the first camera while the target tissue is illuminated with narrow spectrum excitation light; the control system is further configured to operate the display screen to simultaneously present the video images of both (1) the target tissue and any diseased tissue from the first camera while the target tissue is illuminated with broad spectrum light and (2) the target tissue and any diseased tissue from the first camera while the target tissue is illuminated with narrow spectrum excitation light (regarding these together, the examiner notes that Ntziachristos’s [0050] describes that the control elements/system components which can include a temporal illumination control such as a shutter (i.e. mechanical control) or switching device (i.e. electrical control) or a light source control of some other form covering the physical components of the control system involved in such functions so as to be fully capable of the first of the claimed limitations of time controlled alternating excitation, then it should be further noted that the methodology of use is such that the images are rendered in real time (that is in video form with a delay that is negligible in context) as per [0026]-[0027] noting that the imaging/collection steps can be time-resolved [0063] and [0080]-[0082] so as to show explicitly that the structures of the control system perform such functions per se). 

Regarding claim 11, Ntziachristos teaches: 11. A method of visualizing diseased tissue and healthy tissue in a surgical workspace (see Ntziachristos’s Abstract which establishes that this is an imaging process and [0002]-[0004] and [0011] which establishes that the background purpose for/field of the invention is its use in guiding surgical (i.e. interventional) procedures), said method comprising the steps of:
administering a fluorescence-inducing agent to the patient; wherein said fluorescence-inducing agent is preferentially absorbed or attached to diseased tissue on or within target tissue in the workspace (see for example Fig. 5 step S0 or Fig. 1 part 70 noting that this is an administration device whose function of administering the marker is both prima facie clear and described in [0072]; this being taken in context of [0034] which iterates that the marker to be utilized is one that binds specifically to certain targets/tissues and fluoresces for disease identification purposes which is further expounded in [0035] (and in many places in the Field of Invention and Background section such as is cited above in regards to the preamble) to be in particular for cancer detection);
placing a first video camera in position to obtain video images of the target tissue (see Ntziachristos’s Fig. 1 detector device 20 where the examiner notes that Ntziachristos’s [0027] iterates that this is controlled to obtain/enacts the methodology of obtaining a video sequence of images. Furthermore and for compact prosecution purposes the examiner notes that while any camera appears to read on the claimed camera as best understood, but for compact prosecution purposes it is noted that plural imaging elements including 21-22 and plural optics such as 31-35 can also be a part of assembly 20 as depicted in Fig. 1 and described in [0053]);
placing a broad spectrum light in position to illuminate the target tissue; placing a narrow spectrum excitation light in position to illuminate the target tissue, wherein said narrow spectrum excitation light source has a wavelength which will induce fluorescence in a fluorescing agent corresponding to the fluorescence-inducing agents (regarding both of these together see Ntziachristos’s Fig. 1 parts 11.1 and 11.2 as described in [0051] or otherwise noting that the invention is for use with any fluorescent marker as per [0034]);
operating a control system (see Ntziachristos’s Fig. 1 noting that at least parts 40-50 in light of [0026] and [0043]-[0044] are involved in processor-based control and image processing, which iterates that this is the same sort of structure performing is provided/operated for this purpose/function, wherein the examiner further notes that 51 associated with the device(s) as depicted in Fig. 1) to alternatingly operate the broad spectrum light and the narrow spectrum excitation light to illuminate the target tissue; operating the first video camera, through the control system, to obtain video images through the first camera, to obtain, in rapidly alternating fashion, video images of the target tissue under white light and video images of the target tissue under blue light; and operating the control system to generate corresponding video images for presentation on a display screen, and operate the display screen to simultaneously display video images of the target tissue under broad spectrum light and video images of the target tissue under narrow spectrum excitation light  (regarding these together as best understood, the examiner notes that Ntziachristos’s [0050] describes that the control elements/system components which can include a temporal illumination control such as a shutter (i.e. mechanical control) or switching device (i.e. electrical control) or a light source control of some other form covering the physical components of the control system involved in such functions so as to be fully capable of the first of the claimed limitations of time controlled alternating excitation, then it should be further noted that the methodology of use is such that the images are rendered in real time (that is in video form with a delay that is negligible in context) as per [0026]-[0027] noting that the imaging/collection steps can be time-resolved [0063] and [0080]-[0082] so as to show explicitly that the structures of the control system perform such functions per se). 

Regarding claim 14, Ntziachristos teaches: 14. A method of visualizing diseased tissue and healthy tissue that may contain a fluorescent agent (see Ntziachristos’s Abstract which establishes that this is an imaging process and [0002]-[0004] and [0011] which establishes that the background purpose for/field of the invention is its use in guiding surgical (i.e. interventional) procedures and where the fluorescence is further detailed below), said method comprising the steps of:
placing a first video camera in position to obtain video images of the target tissue (see Ntziachristos’s Fig. 1 detector device 20 where the examiner notes that Ntziachristos’s [0027] iterates that this is controlled to obtain/enacts the methodology of obtaining a video sequence of images. Furthermore and for compact prosecution purposes the examiner notes that while any camera appears to read on the claimed camera as best understood, but for compact prosecution purposes it is noted that plural imaging elements including 21-22 and plural optics such as 31-35 can also be a part of assembly 20 as depicted in Fig. 1 and described in [0053]);
placing a broad spectrum light in position to illuminate the target tissue; placing a narrow spectrum excitation light in position to illuminate the target tissue, wherein said narrow spectrum excitation light source has a wavelength which will induce fluorescence in a fluorescing agent corresponding to the fluorescence-inducing agents (regarding both of these together see Ntziachristos’s Fig. 1 parts 11.1 and 11.2 as described in [0051] or otherwise noting that the invention is for use with any fluorescent marker as per [0034]);
(see Ntziachristos’s Fig. 1 noting that at least parts 40-50 in light of [0026] and [0043]-[0044] are involved in processor-based control and image processing, which iterates that this is the same sort of structure performing is provided/operated for this purpose/function, wherein the examiner further notes that 51 associated with the device(s) as depicted in Fig. 1) to alternatingly operate the broad spectrum light and the narrow spectrum excitation light to illuminate the target tissue; operating the first video camera, through the control system, to obtain video images through the first camera, to obtain, in rapidly alternating fashion, video images of the target tissue under white light and video images of the target tissue under blue light; and operating the control system to generate corresponding video images for presentation on a display screen, and operate the display screen to simultaneously display video images of the target tissue under broad spectrum light and video images of the target tissue under narrow spectrum excitation light  (regarding these together as best understood, the examiner notes that Ntziachristos’s [0050] describes that the control elements/system components which can include a temporal illumination control such as a shutter (i.e. mechanical control) or switching device (i.e. electrical control) or a light source control of some other form covering the physical components of the control system involved in such functions so as to be fully capable of the first of the claimed limitations of time controlled alternating excitation, then it should be further noted that the methodology of use is such that the images are rendered in real time (that is in video form with a delay that is negligible in context) as per [0026]-[0027] noting that the imaging/collection steps can be time-resolved [0063] and [0080]-[0082] so as to show explicitly that the structures of the control system perform such functions per se). 

Regarding claims 2-3, 12-13, and 15-16, Ntziachristos further teaches: 2. The imaging system of claim 1, wherein: the control system is configured to present the video images of both (1) the target tissue and any diseased tissue from the first camera while the target tissue is illuminated with broad (regarding each of these together, see Ntziachristos’s [0027] wherein the marker light image (i.e. fluorescent image), sample light image (i.e. visible light image) and corrected image (i.e. a combination of the fluorescent and visible images) can each be displayed in video in real time; for more information on the combination image see, e.g., [0096] which covers that this is can be a fusion image (i.e. overlay/superposition) done in pseudo-color and for a depiction of all three images together see, e.g., Fig. 7 which shows a visible light image (a), a fluorescence image (b) and an overlaid image (c) such that the same display shows at once both embodiments cited by the applicant). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ntziachristos.

Regarding claims 4-9, Ntziachristos teaches the basic invention as given above in regards to claims 1-3; however, Ntziachristos uses a generic fluorophore and generally makes generic statements about the emission spectra of the narrowband/excitation source and fluorescence detection spectra (see e.g. Ntziachristos’s [0034] which is quite blunt about this feature) which makes sense in the context of his disclosure as his system as it is intended to be used for a generic surgical application (see Ntziachristos’s Technical Field and Background sections as a whole, of which [0002]-[0003], [0009], and [0011] may be exemplary, which spell out that this invention is for use in creating diagnostic images in general including for cancer/disease detection/diagnosis and for surgical applications without limitation to a particular context); therefore Ntziachristos fails to explicitly teach:
“4. The imaging system of claim 1, wherein: the narrow spectrum excitation light configured to illuminate the target tissue with blue light suitable for causing fluorescence in protoporphyrin IX (PpIX). 5. The imaging system of claim 1, wherein: the narrow spectrum excitation light is configured to illuminate the target tissue with near-infrared light suitable for causing fluorescence in indocyanine green (ICG). 6. The imaging system of claim 2, wherein: the narrow spectrum excitation light configured to illuminate the target tissue with blue light suitable for causing fluorescence in protoporphyrin IX (PpIX). 7. The imaging system of claim 2, wherein: the narrow spectrum excitation light configured to illuminate the target tissue with near-infrared light suitable for causing fluorescence in indocyanine green (ICG). 8. The imaging system of claim 3, wherein: the narrow spectrum excitation light configured to illuminate the target tissue with blue light suitable for causing fluorescence in protoporphyrin IX (PpIX). 9. The imaging system of claim 3, wherein: the narrow spectrum excitation light configured to illuminate the target tissue with near-infrared light suitable for causing fluorescence in indocyanine green (ICG).”
However, the examiner notes that one cannot use a “marker substance” and instead one must use one of the known embodiments thereof. To that end the examiner notes that not only are ICG and PpIX old and well known in the art but so are many other markers/fluorophores such as and including at least each of: IGA, PpIX, 5-ALA (i.e. the precursor to PpIX and the form in which that marker is commonly administered), heptamethine, fluorescein, and methylene blue, among a great many others are each old and well known in the art as each has its own particular uses (e.g. ICG is well known for its use in determining blood or lymph vessel locations, 5-AIA  is well known as a tumor marker because it is readily uptaken by cancerous cells and metabolized into PpIX proving a cancer specific marker, etc.). See MPEP 2144.03 as this should be understood by the applicant to be official notice of the state of the art.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ntziachristos as applied to claim 1 above, and further in view of US 20170332912 A1 by Tsukashima et al. (hereafter Tsukashima)

Regarding claim 10, Ntziachristos teaches the basic invention as given above in regards to claim 1 and further teaches that the invention can have its optics centralized into a single lumen or fiber bundle and used in an interventional/surgical instrument to obtain its data therethrough (see Fig. 1 and note that the detection optics are already configured this way in the base embodiment and see also [0051] noting in particular the last sentence thereof which discusses having all illumination optics similarly centralized; likewise this can be for internal use, e.g. as an endoscope or laparoscope as per [0033], [0071] and Claim 44 or any other surgical instrument as per [0072]) so as to teach that the camera, broad spectrum light source, and narrow spectrum excitation light source are disposed at the proximal end of the instrument and that the camera is configured to obtain images of the target tissue and the light sources are configured to illuminate the target tissue through the instrument; however, Ntziachristos never explicitly states that this instrument should be a cannula per se; therefore Ntziachristos fails to explicitly teach:
the instrument comprises a cannula having a proximal end and a distal end, and a lumen extending from said proximal end to said distal end, said distal end adapted for 
However Tsukashima in the same or eminently related field of multispectral diagnostic device for use in surgical applications (see Tsukashima’s Abstract and [0004]) teaches that by providing the probe in concert with a cannula the invention gains further and advantageous capabilities (see Tsukashima’s Fig. 12 and [0025]-[0026] noting cannula part 21, where these same sections iterate that the use of the cannula allows for the imaging/detection to be followed by treatment at the same position identified either after the probe is withdrawn or by inserting the treatment apparatus over the probe within the cannula).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve Ntziachristos invention with the use of a cannula of the sort taught by Tsukashima in order to allow for treatment to occur in the same position that Ntziachristos identifies as being of interest.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

US 20180218508 A1 by Lee et al. was published more than a year before the applicant’s earliest priority claim and describes a similar invention in the same field of endeavor and notably discusses the usage and particular merits/advantages to ICG and PpIX/5-ALA including the same 

US 20110082369 A1 by Mohr et al. was filed roughly a decade before the instant application and is a 102(a)(1) reference for claims 1, 3-9, 11-12 and 15-16 for reasons that are readily apparent from Figs. 1, 3, and the display 7 (e.g. in the context of Figs. 4 and 5 which are the visible and fluorescent images respectively). However and possibly more germane at the current juncture the examiner also notes that Table 1 (labeled appendix, see pages 6-12) covers a vast array of fluorophores and gives information about their excitation/emission wavelengths and modes of use (e.g. can target cancer, particular plaques, cell types, etc.). As such and while support is not required in first actions the examiner believes that this document or this document combined with Lee clearly demonstrates that the examiner’s position regarding the knowledge in the art as it regards the choice of fluorophores is in fact correct.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793